Judgment modified by making the following allowances to the appellant owners in addition to all allowances made in the judgment appealed from: I. This court finds that the defendant contractor L. M. Contracting Company failed to waterproof the cellar of the premises described in the complaint as agreed, and the owners, appellants, are entitled by reason of such breach of the contract to a credit of $250, the amount charged for sueh waterproofing, and the further sum of $195 expended by them in their effort to remove water and prevent its entrance to cellar, making a total allowance in this particular of $445. II. This court *901finds that the defendant contractor failed to furnish the necessary piers or foundation for the garage and ramp for same as provided in the contract, and that by reason of such failure the floor of the garage became cracked and broken. The owners are entitled to a further allowance for eight piers, $40. Removing and replacing floor of garage, $108. Ramp for garage, $9.60, making total allowance in this particular, $157.60. III. This court finds that the defendant contractor failed to construct a cesspool in cellar of the depth required in the contract and to carry the soil pipes and waste pipes below the floor, and that the elevation of tubes and toilet on a platform in the cellar was contrary to the plans and specifications, as was the cutting away of the beams to give sufficient head room. The defendant owners are entitled to an allowance and credit for the reasonable cost and expense of reconstructing the cesspool, removing platform, resetting pipes and plumbing and reinforcing beams where same are cut out, which reasonable cost this court fixes at $200. IV. The judgment is further modified by striking out the allowance of interest and costs to the defendant L. M. Contracting Company. As so modified the judgment is affirmed, without costs of this appeal. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concur. Settle order upon notice, which should provide for new findings of fact and conclusions of law in accordance with this decision and directions for any amendments or alterations in the judgment which may be necessary.